DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the olefinic rubber grafted with maleic anhydride as the olefinic rubber and boron nitride as the heat-dissipation filler in the reply filed on December 06, 2022 is acknowledged.  The traversal is on the ground(s) that multiple groups can be searched and examined together without undue burden.  This is not found persuasive because contrary to Applicant’s contention, the search fields for the different combination of species are not co-extensive.  The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies).  Moreover, applicants have not submitted evidence or identified such evidence now of record showing the inventions to be obvious variants or clearly admitted on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The requirement is still deemed proper and is therefore made FINAL.
Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 06, 2022.
Claim Rejections - 35 USC § 112
Claims 1-3 and 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 15, it is unclear how the “polyamide resin” distinguishes over the “aromatic polyamide”.  As presently recited, said components read on one and the same polyamide.
In claim 7, it is unclear whether the aromatic polyamide comprises unreacted aromatic dicarboxylic acid or is prepared from an aromatic dicarboxylic acid.
In claim 8, the basis upon which the mole content is determined is not apparent.
In claim 10, it is unclear how the aliphatic polyamide 66 or polyamide 6 define an “aromatic” polyamide.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-9, 13-15 and 18-20 are rejected under 35 U.S.C. 102(a1) and (a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2020/0062957 (Seo).
Seo discloses a polyamide composition comprising:
a) 30 to 80 wt.% polyamide-based resin (meets Applicants’ polyamide resin):
b) 5 to 59 wt.% of m-xylenediamine (MXD)-based nylon (meets Applicants’ polyamide resin and aromatic polyamide);
c) 10 to 50 wt.% thermoplastic olefin rubber including maleic anhydride-grafted ethylene-octene copolymer (meets Applicants’ olefinic rubber and/or polyethylene) and maleic anhydride-grafted ethylene-propylene-diene monomer copolymer (also meets Applicants’ olefinic rubber and/or polyethylene);
d) 0.5 to 10 wt.% clay (not precluded from present claims or meets Applicants’ heat-dissipation filler ); 
e) 0.01 to 5 wt.% carbon nanotubes (CNTs) (not precluded from present claims or meets Applicants’ heat-dissipation filler); and
f) 0.05 to 2.0 wt.% heat stabilizer which imparts heat resistance (meets Applicants’ heat-dissipation filler) (e.g., abstract, [0018], [0036], [0044],  [0062], [0066], examples, claims).
As to claim 1, Seo sets forth various comparative and inventive compositions (Table 1) comprising inter alia, nylon 6 (meets Applicants’ polyamide resin), nylon MXD6 or nylon 6T (either meets Applicants’ aromatic polyamide), maleic anhydride-grafted ethylene-octene copolymer alone or with ethylene-octene copolymer (either simultaneously meets Applicants’ olefinic rubber and polyethylene) and heat stabilizers (meet Applicants’ heat-dissipation filler).  As presently recited, the “polyethylene” embraces ethylene copolymers such as Seo’s ethylene-octene copolymers.  Accordingly, the maleic anhydride-grafted ethylene-octene copolymer used in comparative examples 1-7 and inventive examples 2 and 3 simultaneously meets Applicants’ olefinic rubber and polyethylene. In the alternative, inventive example 1 comprises both a maleic anhydride-grafted ethylene-octene copolymer (meets Applicants’ olefinic rubber or polyethylene) and an ethylene-octene copolymer (meets Applicants’ olefinic rubber or polyethylene). Inasmuch as the exemplified semiaromatic nylon MXD6 and nylon 6T read on Applicants’ aromatic polyamide, it is reasonably believed that they would inherently possess the same nucleating properties because the properties are intrinsically linked to the chemical identity and formulation of a composition. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is appropriate (MPEP 2112). The onus is shifted to applicants to establish that the presently claimed product is not the same as or obvious from that set forth by Seo.
	As to claim 2, Seo exemplifies nylon 6.
	As to claim 3, Seo exemplifies a maleic anhydride-grafted ethylene-octene copolymer.
	As to claim 5, given that the recited “polyethylene” embraces ethylene copolymers, said component reads on Seo’s maleic anhydride-grafted ethylene-octene copolymer.
	As to claims 7-9, Seo exemplifies nylon 6T prepared from terephthalic acid (100 mol%).
	As to claim 13, Seo’s comparative example 1 comprises 78 wt.% total polyamide (meets about 78 wt.% of the presently claimed polyamide resin), 20 wt.% maleic anhydride ethylene-octene copolymer (meets about 20 wt.% of the presently claimed total olefinic rubber and polyethylene) and 0.4 wt.% heat stabilizer (which together with about 0.6 to 1.6 wt.% of the nylon 6T meets about 1 to 2 wt.% of the presently claimed nucleating agent).
As to claim 14, Seo’s comparative example 1 comprises 0.4 wt.% heat stabilizer (which together with about 0.5 to 1 wt.% of the nylon 6T meets presently claimed nucleating agent comprising about 0.5 to 1 wt.% aromatic polyamide and about 0.5 wt.% heat-dissipation filler).
As to claim 15, Seo admixes nylon 6, nylon MXD6 or nylon 6T, ethylene-octene copolymer(s) and heat dissipation filler.  
As to claim 18, Seo’s nylon MXD6 and nylon 6T are prepared from a dicarboxylic acid and a diamine.
As to claim 19, Seo discloses molded articles.
As to claim 20, Seo exemplifies products (Table 2) are governed by Izod impact strengths of at least “about” 65 KJ/m2 and heat deflection temperatures of at least “about” 170˚C.
Seo anticipates the above-rejected claims in that the presently claimed olefinic rubber and polyethylene simultaneously read on the same exemplified ethylene-octene copolymers. In the alternative, it is within Seo’s inventive disclosure, and obvious to one having ordinary skill in the art, to use a combination of ethylene-octene copolymers and/or further incorporate maleic acid-based resins [0051], which implicitly includes and suggests to one having ordinary skill in the art, maleic acid-based polyethylenes.
Claim Rejections - 35 USC § 103
Claims 6, 10-12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0062957 (Seo) described hereinabove in view of WO 2019/195694 A1 (D’Achille) and JP 2017088661 A (Negi) abstract and machine translation.
As to claim 6, Seo’s silence on the glass transition temperature and melting point of the aromatic-based nylons implicitly suggests the use of aromatic polyamides governed by any glass transition temperature and melting point (inclusive of as presently claimed) with the reasonable expectation of success, absent a showing of criticality therefor.
As to claim 10, it would have been obvious to one having ordinary skill in the art to use an aromatic-based polyamide further comprising polyamide 6 units in the interest of increasing the compatibility thereof with the nylon 6.  
As to claim 11, considering boron nitride, aluminum nitride and aluminum oxide are well known thermally conductive alternatives to Seo’s carbon nanotubes (D’Achille page 16), it would have been obvious to one having ordinary skill in the art to substitute boron nitride, aluminum nitride or aluminum oxide for Seo’s carbon nanotube with the reasonable expectation of success. 
As to claim 12, for the embodiment wherein Seo’s clay reads on the presently claimed heat-dissipation filler, Seo exemplifies clay having a particle size of 10 to 40 µm [0069] encompassing the presently claimed particle size.  It would have been obvious to one having ordinary skill in the art to select the appropriate particle size (inclusive of that presently claimed) with the reasonable expectation of success.
As to claims 16 and 17, considering nylon 6 and nylon 66 are well known polyamide alternatives for similar-such polyamide blow molding composition per Negi (abstract), it would have been obvious to one having ordinary skill in the art to combine Seo’s nylon 6 with nylon 66 (in amounts as presently claimed) with the reasonable expectation of their additive effect. Case law holds that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating criticality for the claimed ranges.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765